DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11, 13-16, 18-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, “wherein the metadata repository is implemented at least in part using a distributed hash table for storing metadata of a plurality of data blocks and check block metadata of at least one check block” (emphasis added).  It is unclear if the recited “a plurality of data blocks” is the same as “a plurality of data blocks” recited at lines 2-3 of the claim.  For purposes of prior art examination, the “plurality of data blocks” has been treated as the same, and the phrase has been interpreted, “wherein the metadata repository is implemented at least in part using a distributed hash table for storing metadata of [[a]] the plurality of data blocks and check block metadata of at least one check block.”  Independent claims 5 and 10 have a similar issue.  The dependent claims inherit this issue.  Appropriate correction is required.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, 11, 14-16, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dodgson et al (US 2010/0162003) in view of Neporada et al (US 2017/0286436), Beaverson et al (US 2021/0286734), and Belser et al (US 5,737,344).
	Regarding Claim 1, Dodgson teaches a method for storing data, comprising: 
	dividing, in response to receiving a request for storing data from a client, the data into a plurality of data blocks (the data is split into blocks as shown on Fig. 8, also see step 864 of Fig. 16 and Paragraph 0151, the write request received from a client at step 854 of Fig. 16, Paragraph 0148); 
	storing the plurality of data blocks in a plurality of storage devices respectively (step 862 of Fig. 16, and each data block may be stored in a separate storage device, Paragraph 0190); 
	generating metadata of the data to record corresponding addresses for storing the plurality of data blocks in a plurality of storage devices (step 864 of Fig. 8, Paragraph 0151); and 
	storing the generated metadata in a metadata repository (metadata store [repository] 224, which holds “mappings” for data blocks as shown on Fig. 5, and the mappings are a “location” [address] to access “data stored on the physical storage devices,” Paragraphs 0073-0074, also see Paragraph 0151).
	However, although Dodgson teaches the storage devices to be at separate locations (Paragraph 0190), Dodgson does not explicitly teach writing to separate servers.
	Neoporada teaches dividing data into data blocks and storing data on separate servers (shown on Fig. 4).  
	It would have been obvious to a person having ordinary skill in the art to have implemented servers as the storage devices of Dodgson, in order to take advantage of the fastest server (Paragraph 0003 of Neoporada). 
	Further, the cited prior art does not explicitly teach wherein the metadata repository is implemented at least in part using a distributed hash table for storing metadata of a plurality of data blocks, the distributed hash table comprising a first entry corresponding to a hash value of a first data block and an address of a first server for storing the first data block, and a second entry corresponding to a hash value of a second data block and an address of a second server for storing the second data block.
	Beaverson teaches wherein a metadata repository is implemented at least in part using a distributed hash table for storing metadata of a plurality of data blocks (“The metadata includes…a distributed hash table,” Paragraph 0009), the distributed hash table comprising a first entry corresponding to a hash value of a first data block and an address of a first server for storing the first data block, and a second entry corresponding to a hash value of a second data block and an address of a second server for storing the second data block (“The metadata may further include distributed hash table mapping the content IDs to corresponding node IDs of the storage nodes where corresponding physical blocks are stored,” Paragraph 0067, and the content IDs are generated using a hash value of a data block, Paragraph 0042).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the distributed hash table (as taught by Beaverson) in the cited prior art in order to easily locate physical blocks from a logical block (Paragraph 0067 of Beaverson).
	Further, the cited prior art does not explicitly teach check block metadata of at least one check block, or wherein the check blocks metadata indicates at least one address for storing the at least one check block.
	Belser teaches check block metadata (parity code 504 of Fig. 5) of at least one check block (the check block corresponding to parity computation 503 of Fig. 5), and wherein the check blocks metadata indicates at least one address for storing the at least one check block (the parity map indicates the addresses of the data blocks used to create and store the at least one check block, C5 L26-50).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the check block metadata of Belser in the metadata repository 224 of Dodgson in order to provide robustness against data loss, and improved flexibility and efficiency in storing data (abstract of Besler).

	Regarding Claim 2, the cited prior art teaches the method according to claim 1, further comprising: generating the at least one check block for checking the plurality of data blocks; storing the at least one check block in at least one server of the plurality of servers (C5 L26-50 of Besler); generating the check block metadata of the at least one check block to record the at least one address for storing the at least one check block in the at least one server; and storing the generated check block metadata in the metadata repository (metadata store [repository] 224, which holds “mappings” for data blocks as shown on Fig. 5, and the mappings are a “location” [address] to access “data stored on the physical storage devices,” Paragraphs 0073-0074, also see Paragraph 0151).

	Regarding Claim 5, Dodgson teaches a method for accessing data, comprising: 
	acquiring, in response to receiving a request for accessing data from a client (request received from a client at step 824 of Fig. 15, Paragraph 0139), metadata of the data from a metadata repository, the data being divided into a plurality of data blocks, and the metadata recording corresponding addresses for storing the plurality of data blocks in a plurality of storage devices; determining, based on the metadata, the corresponding addresses for storing the plurality of data blocks in the plurality of servers (metadata store [repository] 224 holds “mappings” for data blocks as shown on Fig. 5, and the mappings are a “location” [address] to access “data stored on the physical storage devices,” Paragraphs 0073-0074, also see Paragraph 0151, therefore the metadata must be accessed when constructing the read requests of step 830 of Fig. 15, Paragraph 0141, and the data is split into blocks as shown on Fig. 8, also see step 864 of Fig. 16 and Paragraph 0151); 
	acquiring the plurality of data blocks from the corresponding addresses in the plurality of servers (steps 830 and 832 of Fig. 15, Paragraphs 0141-0142); and 
	combining, in response to the plurality of data blocks being acquired, the plurality of data blocks into the data for the client to access (steps 834 and 836 of Fig. 15).
	However, although Dodgson teaches the storage devices to be at separate locations (Paragraph 0190), Dodgson does not explicitly teach reading from separate servers.
	Neoporada teaches dividing data into data blocks and storing data on separate servers (shown on Fig. 4).  
	It would have been obvious to a person having ordinary skill in the art to have implemented servers as the storage devices of Dodgson, in order to take advantage of the fastest server (Paragraph 0003 of Neoporada). 
	Further, the cited prior art does not explicitly teach wherein the metadata repository is implemented at least in part using a distributed hash table, the distributed hash table comprising a first entry corresponding to a hash value of a first data block and an address of a first server for storing the first data block, and a second entry corresponding to a hash value of a second data block and an address of a second server for storing the second data block.
	Beaverson teaches wherein a metadata repository is implemented at least in part using a distributed hash table for storing metadata of a plurality of data blocks (“The metadata includes…a distributed hash table,” Paragraph 0009), the distributed hash table comprising a first entry corresponding to a hash value of a first data block and an address of a first server for storing the first data block, and a second entry corresponding to a hash value of a second data block and an address of a second server for storing the second data block (“The metadata may further include distributed hash table mapping the content IDs to corresponding node IDs of the storage nodes where corresponding physical blocks are stored,” Paragraph 0067, and the content IDs are generated using a hash value of a data block, Paragraph 0042).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the distributed hash table (as taught by Beaverson) in the cited prior art in order to easily locate physical blocks from a logical block (Paragraph 0067 of Beaverson).
	Further, the cited prior art does not explicitly teach check block metadata of at least one check block, or wherein the check blocks metadata indicates at least one address for storing the at least one check block.
	Belser teaches check block metadata (parity code 504 of Fig. 5) of at least one check block (the check block corresponding to parity computation 503 of Fig. 5), and wherein the check blocks metadata indicates at least one address for storing the at least one check block (the parity map indicates the addresses of the data blocks used to create and store the at least one check block, C5 L26-50).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the check block metadata of Belser in the metadata repository 224 of Dodgson in order to provide robustness against data loss, and improved flexibility and efficiency in storing data (abstract of Besler).

	Regarding Claim 6, the cited prior art teaches the method according to claim 5, further comprising: 
	determining, in response to a failure to acquire at least one data block of the plurality of data blocks (“NO” path at step 832 of Dodgson), the at least one check block for checking the plurality of data blocks and other data blocks that have been acquired in the plurality of data blocks (the check block corresponding to the “Additional Share” read at step 842 of Fig. 15); and combining the plurality of data blocks into the data for the client to access (step 834 of Fig. 15).
	However, Dodgson does not explicitly teach to determine content of the at least one data block based on a check block for checking the plurality of data blocks and other data blocks that have been acquired in the plurality of data blocks.
	Neoporada teaches to determine the content of the at least one data block based on a check block for checking the plurality of data blocks and other data blocks that have been acquired in the plurality of data blocks (Paragraph 0028).
	It would have been obvious to a person having ordinary skill in the art to have implemented the determining of Neoporada in the cited prior art in order to protect against data loss events (Paragraph 0028 of Neoporada). 
	Regarding Claim 7, the cited prior art teaches the method according to claim 6, further comprising: acquiring the check block metadata of the at least one check block from the metadata repository, the check block metadata recording the at least one address for storing the at least one check block in the plurality of servers ; determining, based on the check block metadata, the at least one address for storing the at least one check block in the plurality of servers; and acquiring the at least one check block from the at least one address (in Dodgson, “M” of “N” total data blocks are required for data reconstitution, Paragraph 0072, and therefore any data block over the number M is a check block and metadata store [repository] 224 holds “mappings” for data blocks as shown on Fig. 5, and the mappings are a “location” [address] to access “data stored on the physical storage devices,” Paragraphs 0073-0074, also see Paragraph 0151).

	Claim 10 is the electronic device corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 11 is the electronic device corresponding to the method of claim 2, and is rejected under similar rationale.
	Claim 14 is the electronic device corresponding to the method of claim 5, and is rejected under similar rationale.
	Claim 15 is the electronic device corresponding to the method of claim 6, and is rejected under similar rationale.
	Claim 16 is the electronic device corresponding to the method of claim 7, and is rejected under similar rationale.
	Claim 19 is the computer program product corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 20 is the computer program product corresponding to the method of claim 5, and is rejected under similar rationale
	Claim 21 is the computer program product corresponding to the method of claim 6, and is rejected under similar rationale.
	Claim 22 is the computer program product corresponding to the method of claim 7, and is rejected under similar rationale.
	Claim 23 is the computer program product corresponding to the method of claim 2, and is rejected under similar rationale.

	Regarding Claim 25, the cited prior art teaches the computer program product according to claim 19, wherein the at least one check block is associated with configuration information that indicates a number of data blocks utilized in generating the at least one check block (C5 L13-50), the configuration information being part of the check block metadata stored in the metadata repository (Parity code 504) and being separate from the at least one check block (Parity computation 503, shown as separate from parity code 504).

Claims 4, 9, 13, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dodgson et al (US 2010/0162003) in view of Neporada et al (US 2017/0286436), Beaverson, Belser, and Yanovsky et al (US 2017/0272209).
	Regarding Claim 4, the cited prior art teaches the method according to claim 1, but does not explicitly teach wherein the plurality of servers are from different cloud providers.
	Yanovsky teaches a plurality of servers from different cloud providers (Paragraph 0085 and 0102).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the different cloud providers of Yanovsky in the cited prior art in order to allow choice for a user (Paragraph 0085 of Yanovsky).
	Regarding Claim 9, the cited prior art teaches the method according to claim 5, but does not explicitly teach wherein the plurality of servers are from different cloud providers.
	Yanovsky teaches a plurality of servers from different cloud providers (Paragraph 0085 and 0102).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the different cloud providers of Yanovsky in the cited prior art in order to allow choice for a user (Paragraph 0085 of Yanovsky).
	Claim 13 is the electronic device corresponding to the method of claim 4, and is rejected under similar rationale.
	Claim 18 is the electronic device corresponding to the method of claim 9, and is rejected under similar rationale.
	Claim 24 is the computer program product corresponding to the method of claim 4, and is rejected under similar rationale.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 103
	Applicant argues on Page 9 of the remarks submitted 7/26/2022 that portions of Beaverson relied upon in the rejection do not fully appear to be present in U.S. Provisional Patent Application Serial No. 62/988,103.
	The examiner believes the subject matter used in the rejection is supported by provisional application 62/988,103 at least on page 5.  
	For the above reasons, Beaverson has been maintained as prior art.

	Applicant argues the cited prior art in the Final Rejection mailed 4/26/2022 fails to teach or suggest the independent claims as amended.  This argument has been considered and is persuasive.  Thus, the prior rejection has been withdrawn.  However, the examiner believes Belser et al (US 5,737,344) renders the claims obvious in view of the previously cited references as noted in the rejection above.

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1, 2, 4-7, 9-11, 13-16, 18-23, 25 have been rejected.
      DIRECTION OF FUTURE CORRESPONDENCE 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135